The only contention made in appellant's motion is that the testimony is lacking in establishing beyond a reasonable doubt that this appellant was a party to the theft of the car in question. In the light of the argument in the motion and that contained in the supplemental brief filed by appellant, we have again gone over the facts. While it may be admitted that the trained legal mind may find here and there a seeming flaw in the connection, yet it must be admitted that there is ample testimony to justify the jury in concluding the guilt of the accused. With two other companions he idled around the city of Abilene in the nighttime, first one place and then another, walking here and there. It was known to all three that neither of the others owned a car. At one point there was a brief separation, and one of the trio came back to where another one of them was, — driving the car in question. They both proceeded to where appellant was, and all three of them got in the car, and, like the Arabs, folded their tents and silently slipped away in the night from Abilene, down across Coleman and Brown counties, where they next appeared at Goldthwaite in Mills county, appellant going under the name of Bill Smith, he driving the car, and the trio endeavoring to sell turkeys evidently stolen but *Page 625 
which were claimed by appellant as being the property of his grandmother. The State's case was uncontested. We think its facts sufficient.
The motion for rehearing will be overruled.
Overruled.
HAWKINS, J., absent.